            Case 4:19-cv-01751-DMR Document 16 Filed 07/15/19 Page 1 of 2



 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5
   Ben Rosenfeld (SBN 203845)
 6 ben.rosenfeld@comcast.net
   ATTORNEY AT LAW
 7 3330 Geary Blvd., 3rd Floor East
   San Francisco, CA 94118
 8 Tel: (415) 285-8091
   Fax: (415) 285-8092
 9
   Attorneys for Defendant
10 ISIS LOVECRUFT

11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
13

14 PETER TODD, an individual,                 Case No.: 4:19-cv-01751-DMR
15               Plaintiff,                   NOTICE OF APPEARANCE OF
                                              MICHAEL S. KWUN ON BEHALF OF
16 vs.                                        DEFENDANT
17 SARAH MICHELLE REICHWEIN aka ISIS
   AGORA LOVECRUFT, an individual,
18
             Defendant.
19

20

21 / / /

22 / / /

23

24

25

26

27

28

             NOTICE OF APPEARANCE OF MICHAEL S. KWUN ON BEHALF OF DEFENDANT
                                   (No. 4:19-cv-01751-DMR)
              Case 4:19-cv-01751-DMR Document 16 Filed 07/15/19 Page 2 of 2



 1          TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

 2          PLEASE TAKE NOTICE that Michael S. Kwun of Kwun Bhansali Lazarus LLP, hereby

 3 enters an appearance as counsel for Defendant in the above-referenced action. Please serve said

 4 counsel with all pleadings and notices in this action.

 5          Michael S. Kwun
            mkwun@kblfirm.com
 6          KWUN BHANSALI LAZARUS LLP
            555 Montgomery St., Suite 750
 7          San Francisco, CA 94111
            Tel: (415) 630-2350
 8

 9          Dated: July 15, 2019                 KWUN BHANSALI LAZARUS LLP

10
                                                 By: /s/ Michael S. Kwun
11                                                       Michael S. Kwun
12                                               Attorneys for Defendant
                                                 ISIS LOVECRUFT
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

               NOTICE OF APPEARANCE OF MICHAEL S. KWUN ON BEHALF OF DEFENDANT
                                   (No. 4:19-cv-01751-DMR) – 1
